DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In view of the applicant’s amendment filed 4/19/22 in which claims 1, 11, 18, and 20 were amended and in view of the terminal disclaimer, claims 1-20 are found to be in conditions for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a system and method for performing secure maintenance processing on an automated machine which includes a secure item storage unit, receiving maintenance appointment information associated with a maintenance appointment from a maintenance management apparatus, the maintenance appointment information comprising a maintenance security code, in response to receiving the maintenance appointment information, performing maintenance pre-processing, receiving a request from a maintenance provider to initiate the maintenance appointment, validating the maintenance provider in response to receiving the maintenance security code, and in response to validating the maintenance provider, providing the maintenance provider with access to the secure item storage unit. These limitations in conjunction with other limitations in the claims were not shown by the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876